United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-20677
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHESTER EDWARD NAGEL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-818-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Chester Edward Nagel appeals his conviction under 18 U.S.C.

§§ 922(g)(1) and 924(a)(2) for possession of a firearm by a

convicted felon.   He argues that his intrastate possession of a

firearm that was manufactured outside the state was insufficient

to establish the nexus with interstate commerce required by 18

U.S.C. § 922(g)(1).   He acknowledges that his argument is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20677
                                -2-

foreclosed by Fifth Circuit precedent and states that he raises

the issue to preserve it for possible Supreme Court review.

     Nagel’s argument has been rejected by this court in United

States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir.), cert. denied,

123 S. Ct. 253 (2002), and United States v. Daugherty, 264 F.3d

513, 518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150

(2002).   Because this circuit’s precedent is still good law and

one panel of this court cannot overrule another absent

superceding Supreme Court or en banc authority, Nagel’s argument

is foreclosed.   See United States v. Ruff, 984 F.2d 635, 640 (5th

Cir. 1993).   Accordingly, the district court's judgment is

AFFIRMED.